Citation Nr: 1212591	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-06 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for residuals of a hemorrhoidectomy, to include hemorrhoids and scarring.

4.  Entitlement to an increased rating for bilateral recurrent inguinal hernia rated at 20 percent disabling prior to June 1, 2009 and rated at 0 percent thereafter; to include the propriety of a reduction. 

5.  Entitlement to an initial evaluation in excess of 10 percent for scars associated with bilateral inguinal hernia surgery.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1952 to October 1971, including service during the Korean Conflict and the Vietnam War.  The appellant is the Veteran's surviving spouse; in April 2011, the RO granted her request to be substituted as the claimant for the purposes of processing this appeal to completion.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In a September 2007 rating decision, the RO denied an increased rating for bilateral recurrent inguinal hernia disability; denied service connection for hepatitis, hemorrhoids, and a ruptured rectum; and declined to reopen a previously denied claim of service connection for hearing loss.  The Veteran perfected an appeal from this decision.  

In a July 2009 rating decision, the RO awarded service connection for scars associated with hernia surgery and assigned an initial 10 percent evaluation, effective March 23, 2009.  The Veteran perfected an appeal from this decision.  

The Board has recharacterized the issues of entitlement to service connection for hemorrhoids and a ruptured rectum as one issue- entitlement to service connection for residuals of a hemorrhoidectomy, to include hemorrhoids and scarring.  It is clear from the Veteran's statements that he was seeking service connection for the residuals of his in-service rectal surgery.  Thus, these issues have been modified as shown on the title page.


FINDINGS OF FACT

1.  The Veteran died in March 2011 during the pendency of this appeal, and his widow filed a timely request to be substituted as the appellant in his place.

2.  Service connection for hearing loss was denied by the RO in a March 2004 rating decision.  The Veteran was notified of the decision and of his appellate rights by way of notice sent March 31, 2004, but did not file an appeal.

3.  The evidence received since the March 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim; does not trigger the duty to assist by providing a medical opinion; and does not raise a possibility of substantiating the claim.

4.  The evidence shows that the Veteran did not have hepatitis during this appeal.  

5.  Hemorrhoids were incurred in service.

6.  The Veteran was not afforded a predetermination hearing prior to a final rating action that reduced the evaluation for his service-connected bilateral inguinal hernia disability.

7.  Postoperative bilateral recurrent inguinal hernias are manifested by small hernias that are recurrent and readily reducible. 

8.  The probative evidence shows the Veteran had two tender scars related to residuals of his inguinal hernia surgery.


CONCLUSIONS OF LAW

1.  The RO's March 2004 decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  The evidence received since the March 2004 RO decision is not new and material; the claim of entitlement to service connection for hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 5121, 5121A, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  Hepatitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121, 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

4.  Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121, 5121A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303(b) (2011). 

5.  The criteria for a 20 percent rating, and no higher, for bilateral recurrent inguinal hernia are met.  38 U.S.C.A. § 1155, 5107, 5121, 5121A (West 2002); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7338 (2011).

6.  The criteria for an initial rating in excess of 10 percent for scars from bilateral inguinal hernia surgery are not met.  38 U.S.C.A. §§ 1155, 5107, 5121, 5121A; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.118, DC 7804 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide a claimant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the notice requirements regarding service connection for hepatitis and reopening the claim for service connection for hearing loss were accomplished in a letter sent in June 2006 prior to the initial adjudication of the Veteran's claims.  The notice requirements regarding increased ratings for service-connected bilateral recurrent inguinal hernias were accomplished in a letter sent in April 2007 prior to the initial adjudication of the Veteran's claim.  Both of these letters provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The grant of service connection for hemorrhoids constitutes a full grant of the benefits sought for the issue of entitlement to service connection for residuals of a hemorrhoidectomy (claimed as rectal surgery).  In addition, the claim for an increased rating for hernia repair scars arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As such, no further discussion of VA's duty to notify or assist is necessary as it pertains to these issues.

A review of the record shows that the Veteran died in March 2011.  Prior to his death, he had several claims pending.  These claims included an application to reopen a previously denied claim for service connection for hearing loss; entitlement to service connection for hepatitis, a "ruptured rectum" and hemorrhoids, entitlement to increased rating for service-connected hernia, and entitlement to an initial evaluation in excess of 10 percent for scars associated with bilateral inguinal hernia surgery.  

Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  As noted in the introduction, in April 2011, the RO granted the appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion. 

In August 2010, the Director of Compensation and Pension Service issued a Fast Letter that provided guidance on processing claims involving substitution of parties.  See Fast Letter 10-30.  In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 to address the issue even further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).  Both the fast letter and the proposed regulations provide that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  Here, proper notice was sent to the Veteran, thus additional notice is not required for the appellant.

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  In this case, the Veteran's service treatment records and VA and private treatment records have been associated with the claims file.  There is no indication of any additional records that are outstanding.  Thus, no additional assistance in obtaining medical records is necessary.  See 38 C.F.R. § 3.1000(a), (d)(4) (2011).  Thus, the duty to assist has been met.  

II. Reopened Claim

The appellant seeks to reopen a previously denied claim of service connection for bilateral hearing loss.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The Federal Circuit has found that § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id. 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In a March 2004 rating decision, the RO denied a claim for service connection for hearing loss, on the basis that the evidence did not show a current hearing loss disability that was related to military service.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on March 31, 2004.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Although 38 C.F.R. § 3.156(b) (2011) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim, in this case, no pertinent evidence was received within a year of the unappealed March 2004 RO rating decision.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

The RO received the instant petition to reopen the claim in May 2006.  The Board observes that some of the evidence received since the March 2004 rating decision is new, as it was not previously considered the RO; however, it is not material.  Since the lack of evidence demonstrating a causal nexus was the basis for the denial of the claim in the prior rating decision, any new evidence must relate to this unestablished fact and/or at least trigger the duty to assist by providing a medical opinion.  See 38 C.F.R. § 3.303 (2011); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Here, none of the newly submitted evidence establishes that the Veteran has a hearing loss disability that was incurred in, aggravated by, or otherwise etiologically related to service.  Further, none of the newly submitted evidence, including the Veteran's July 2006 statement, triggers the duty to assist by providing a medical opinion.  Accordingly, new and material evidence to reopen the claim for service connection for hearing loss has not been received.  The claim is therefore not reopened.  

III. Service connection

The appellant seeks to establish entitlement to service connection for hepatitis and residuals of a hemorrhoidectomy, to include hemorrhoids.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A. Hepatitis 

The Veteran's service treatment records show he was treated for an episode of acute infectious hepatitis C with jaundice, in December 1958.  Following admission and treatment, the infection cleared rapidly and he became asymptomatic.  Upon consultation in February 1959, he was determined to asymptomatic.  

The post-service records show the Veteran reported a history of infectious hepatitis in service; however, there is no competent medical evidence of record that indicates recurrence of hepatitis C or any evidence of hepatitis A or B.  Results of testing in November 2006 revealed that the antibodies for hepatitis A, B, and C were non-reactive.  Subsequent references to hepatitis in the treatment records and medical problem lists only indicate a 'past history of hepatitis.'  

After reviewing the evidence, the Board finds that service connection is not warranted.  In this regard, there is no medical evidence of record showing a current hepatitis infection.  Despite the Veteran's belief that his hepatitis infection had returned, he is not considered to be competent to render such a diagnosis as a lay person.  A diagnosis of hepatitis requires laboratory testing and medical analysis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  In the absence of proof of a current hepatitis disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The appellant has not provided any additional evidence with respect to this issue.  Accordingly, service connection for hepatitis is denied.  See 38 U.S.C.A. § 5017(b) (West 2002); 38 C.F.R. § 3.102 (2011).

B.  Residuals of a hemorrhoidectomy, to include hemorrhoids and scarring.

Service treatment records show that the Veteran was treated for hemorrhoids in service that were diagnosed as chronic recurrent prolapsed hemorrhoids.  A June 1970 record shows that he had experienced chronic recurrent hemorrhoids for eight to twelve months with increased symptoms, including constipation, since January 1970.  Physical examination and history was reportedly consistent with mild prolapse and he was referred for surgical correction.  The surgeon's notes indicate that the Veteran had had difficulty with chronic prolapsed hemorrhoids for some time.  There were no other complications from his hemorrhoids.  A hemorrhoidectomy was performed in August 1970.  The Veteran was noted to have had an uneventful postoperative course.  There is no evidence of further treatment and/or complaint related to hemorrhoids or the hemorrhoidectomy procedure in the service records.

The post-service records show the Veteran reported hemorrhoids and rectal bleeding during a January 2009 outpatient evaluation.  The treatment record shows that he declined a rectal examination at that time.  There is no other complaint or diagnosis of hemorrhoids in the post-service treatment records.

Based on the evidence, the Board finds that service connection is warranted for hemorrhoids.  In doing so, the Board acknowledges that a current disability of hemorrhoids could be established based on the Veteran's lay observation in January 2009 (particularly as he was treated for recurrent hemorrhoids in service), although this was not confirmed by any medical opinion or examination.  The Board notes further that there is no medical evidence or opinion to indicate that any current hemorrhoids are of service etiology, and a continuity of symptoms since service has not been reported.  Nonetheless, where there is a chronic disease shown as such in service, so as to permit a finding of service connection, any subsequent manifestations of that same chronic disease at any later date, however remote, are service-connected-unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303 (b).  Here, the service records clearly identified chronic recurrent prolapsed hemorrhoids as a chronic disorder in service.  Therefore, the 2009 manifestation, albeit remote, is to be service-connected as no inter-current causes are shown by the record.  See Id.  The Board notes that no other current residuals from the in-service hemorrhoidectomy (claimed as rectal surgery) are shown by the evidence of record.  The Veteran declined rectal examinations on several occasions during the course of VA outpatient treatment prior to his death and the appellant has not submitted any additional evidence with respect to this issue.  Service connection for hemorrhoids is granted.  See 38 U.S.C.A. § 5017(b) (West 2002); 38 C.F.R. § 3.102 (2011).

IV. Disability evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Entitlement to an increased rating for bilateral recurrent inguinal hernia rated at 20 percent disabling prior to June 1, 2009 and rated at 0 percent thereafter.

In a September 2007 rating decision, the RO denied entitlement to a rating in excess of 20 percent for service-connected bilateral recurrent inguinal hernia, pursuant to 38 C.F.R. § 4.114, DC 7338 (2011).  The Veteran perfected an appeal of that rating decision.  

In a March 2009 rating decision, the RO reduced the evaluation for the bilateral inguinal hernias to 0 percent, effective June 1, 2009.  However, the only pertinent issue certified to the Board on appeal is, entitlement to an increased rating for bilateral recurrent inguinal hernias rated 0 percent disabling.  As the 0 percent rating was due to a rating reduction, the propriety of the rating reduction is also at issue here, and is considered to be part and parcel with the increased rating claim.  

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons therefore, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e).

Furthermore, section 3.105(i) requires that the Veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility; and that if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1).

Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e).

In this case, the Veteran was informed of the proposed reduction to his service-connected bilateral recurrent inguinal hernia in a December 23, 2008 letter.  In a statement stamped as received by VA on December 30, 2008, the Veteran indicated that he did not agree with the proposed rating reduction and requested a hearing.  No such hearing occurred and there is no indication in the claims folder that the Veteran failed to report for a scheduled predetermination hearing without good cause or that he withdrew his request for a hearing.  The Board finds that the Veteran's request for a hearing was filed prior to the expiration of the 30-day limit required under 38 C.F.R. § 3.105(i).  In March 2009 rating decision, the RO reduced the evaluation for the bilateral inguinal hernias to 0 percent, effective June 1, 2009.  Under these circumstances, the Board finds that the reduction in the disability rating of the Veteran's service-connected bilateral recurrent inguinal hernias from 20 percent to 0 percent and effective June 1, 2009, as implemented by the RO in March 2009, was not accomplished in accordance with the clear regulatory requirements of 38 C.F.R. § 3.105 (e)-(i), to which rating reductions must conform.  As such, it is void ab initio.  As the reduction was improper, the 20 percent evaluation must be restored effective June 1, 2009.  

The fact that the previously assigned 20 percent rating for the bilateral recurrent hernia disability has been restored does not obviate the Veteran's increased rating claim.  As noted, the Veteran perfected an appeal of entitlement to a rating in excess of 20 percent.  The Board will therefore proceed to discuss that issue.

Under Diagnostic Code 7338, a zero percent evaluation is warranted for an inguinal hernia not operated, but remediable; or small, reducible, or without true hernia protrusion.  A 10 percent evaluation contemplates a postoperative recurrent hernia, readily reducible and well-supported by a truss or belt.  A 30 percent evaluation is in order for a small, postoperative recurrent or unoperated irremediable, inguinal hernia, not well supported by truss or not readily reducible.  A 60 percent evaluation is assigned for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  See 38 C.F.R. § 4.114, DC 7338.  A Note indicates that 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.

On VA examination in May 2007, the Veteran denied any pain or discomfort or reoccurrence of his hernia.  He reported that his employment duties consisted of maintenance work and lifting up to 40 pounds.  On physical examination, examination of the right and left hernia rings showed no hernia present.  The diagnosis was no evidence of hernia at this time; history of two surgeries in the past with hernia repair in 1967 and 2004.

On VA examination in November 2008, the Veteran reported that he had been doing fine since his second hernia repair.  He denied any pain at the inguinal site, reoccurrence of his hernia, or any other symptoms.  His past surgical history was noted to have included an appendectomy and a vasectomy.  On physical examination, there was no evidence of hernia.  The clinical impression was that the Veteran had no evidence of hernia at this time and was asymptomatic.

On a VA scar examination in June 2009, the examiner noted that the Veteran reported soreness in the area of his hernia repair.  The examiner provided a clinical impression of inguinal hernias with operative repair in December 1967 with reoccurrence of hernia in February 1968 and operative repair in 2002 with bilateral recurrent inguinal hernia.  The examiner also noted that currently there was a hernia on the right which measured 3 centimeters and was reducible.  A hernia on the left measured 4 cm and was reducible.  

Based on the evidence above, the Board finds that a rating in excess of 20 percent is not warranted.  To warrant the next higher rating of 30 percent, there must be (at a minimum) evidence of an inguinal hernia that is either postoperative recurrent or unoperated irremediable, and not well supported by truss or not readily reducible.  38 C.F.R. § 4.114, DC 7338.  Here, the record shows that the Veteran complained of soreness at the site of his inguinal area repair and the June 2009 clinical findings confirm recurrence of his postoperative bilateral inguinal hernias.  However, there is no evidence suggesting that the hernias were not well supported by truss or were not readily reducible.  Indeed, the June 2009 VA examiner indicated that the bilateral hernias were readily reducible.  There is no evidence that his recurrent hernias not well supported by truss.  The appellant has not provided any further evidence with respect to this issue.  Therefore, a 20 percent evaluation, and no higher, for bilateral recurrent inguinal hernia is proper.  See 38 U.S.C.A. § 5107(b).

B.  Scars, bilateral recurrent inguinal hernia repair

Service connection is in effect for residual scars from bilateral inguinal hernia surgery, rated at 10 percent under DC 7804, effective March 23, 2009.  38 C.F.R. § 4.118, DC 7804 (2011).  

The criteria used to evaluate disabilities involving the skin were revised effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The revisions are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's claim for service connection was received in March 2009.  Accordingly, the revised criteria are applicable to the claim.  

Diagnostic Code 7804 provides that five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804 (2011).  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

On VA examination in May 2007, the examiner noted the presence of well-healed scars about 3 cm.

On VA examination in November 2008, the Veteran denied having pain at the site related to his inguinal hernia repair scars.  His past surgical history was noted to have included an appendectomy and a vasectomy.  Physical examination revealed a soft, non-tender, well-healed three-inch scar in the left and right inguinal area that was superficial.  

The Veteran underwent a VA examination in June 2009.  A physical examination showed the Veteran had a horizontal scar in the right lower quadrant of his abdomen that was well-healed and measured 9 cm.  He had a second horizontal scar in the left lower quadrant that measured 8 cm.  The inguinal scars were tender to palpation.  There was no skin breakdown, inflammation, edema, or keloid formation.  The scars were superficial and caused no limitation of function.  They were not adherent to the underlying tissue, elevated, or depressed.  Skin texture was normal, but they were lighter in color than the adjacent skin.  They were not indurated or inflexible.  Another scar that was vertically placed just lateral and inferior to his umbilicus was noted by the examiner to have been secondary to a childhood appendectomy.  

In a letter dated in June 2010, Dr. Batulato, a private physician, wrote that the Veteran had five painful scars.  In a June 2010 statement, the Veteran reported that he had five painful scars all related to his hernia surgery.

Given the clinical findings in this case, which show the Veteran has no more than two scars that are objectively tender, the Board finds that the initial 10 percent rating, and no higher, is warranted.  The Board has considered the statements from the Veteran and Dr. Batulato, both of whom indicate that the Veteran has five painful scars associated with his bilateral inguinal hernia surgery, but finds these statements are outweighed by the more probative VA examiners' findings of no more than two tender scars associated with the bilateral inguinal hernia surgery.  The VA examiners' conclusions were provided in connection with clinical examinations and contained detailed findings regarding the two scars.  Dr. Batulato's statement was not supported with photographs and there is no indication that he conducted a physical examination of the Veteran, or had access to his claims file such that he could review the Veteran's prior surgical history.  The appellant has not provided any additional evidence with respect to this issue.  Due consideration has been given to Hart v. Mansfield, 21 Vet. App. 505 (2007); however, a higher evaluation is not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria adequately contemplate the Veteran's bilateral hernia disability and scars related to his bilateral hernia repair for the entire period of time during the pendency of this appeal.  The hernias were recurrent and productive of some soreness, but were small and readily reducible without need for a truss or belt, manifestations specifically contemplated in the rating criteria.  The two hernia repair scars were productive of tenderness- also manifestations specifically contemplated in the rating criteria.  The rating criteria are thus adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted. 



ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for hearing loss; the claim is not reopened.  

Service connection for hepatitis is denied.

Service connection for hemorrhoids is granted.

Subject to the law and regulations governing payment of monetary benefits, a 20 percent rating for bilateral recurrent inguinal hernia is restored effective June 1, 2009.

A rating in excess of 20 percent for bilateral recurrent inguinal hernia is denied.

An initial evaluation in excess of 10 percent, for scars associated with bilateral inguinal hernia surgery is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


